887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert M. HAMILTON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3616.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 28, 1989.Decided:  Oct. 3, 1989.

(J.C. Ratliff), on brief for petitioner.
(Jerry G. Thorn, Acting Solicitor of Labor, Donald S. Shire, Associate Solicitor for Black Lung Benefits, Barbara J. Johnson, for appellate Litigation, Patricia M. Nece, United States Department of Labor), on brief, for respondent.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A black lung case has unfortunately had to be held in abeyance while a Request for Reconsideration by the Deputy Commissioner of the decision of the Benefits Review Board was being pursued.


2
Upon denial by the Deputy Commissioner, the case was scheduled for oral argument on September 11, 1989.  The parties have, however, waived oral argument, so we proceed to decision on the briefs and appendix.


3
Robert M. Hamilton seeks an award of benefits, relying on the interim presumption created under 20 C.F.R. Sec. 727.203(a).  A 20 C.F.R. Part 410 Subpart D determination by the Administrative Law Judge unfavorable to Hamilton on appeal has not been pursued.


4
As for Sec. 727.203(a), the ALJ determined that the presumption did not apply, and, further, that, even if it did, it was rebutted.  The Benefits Review Board affirmed on the basis that the interim presumption had not been invoked, and did not, consequently, reach the rebuttal issue.


5
Hamilton, while insisting on greater deference for the opinion of Dr. Mancuso, as a long-time treating physician, has identified no specific error in the ALJ's decision.  There is substantial evidence supporting the ALJ's decision, and it is, accordingly,


6
AFFIRMED1.



1
 Hamilton's waiver of oral argument was granted by the Court.  Examination of the briefs and record has satisfied us that we would not benefit from oral argument